Evans, J.
(dissenting). I. I cannot concur in the reversing opinion. A careful consideration of the record satisfies me that the judgment of dismissal should be affirmed. The petition was in three counts. The first count charged a conspiracy to slander. The second count charged that the defendants slandered plaintiff, in that they accused her of the crime of bigamy. The third count charged that the defendants slandered her in that they accused her of being an adventuress. The opinion sustains the action of the trial court in dismissing the second and third counts of the petition for want of evidence to support the same. I concur in this view, and therefore have no need to consider those branches of the case. The allegations of Count 1 are as follows:
“That she is now, and has been for nearly three years last past, a resident of Clarke County, Iowa, having lived from April 8, 1913, until December 7, 1914, upon the farm of one T. W. Husted, now deceased, whose said farm was near Lacelle, Clarke County, Iowa. That, during the major portion of the time herein described, she was acting as housekeeper, and performed the duties of housekeeper and housewife for the said T. W. Husted upon his farm, and that, up to December 6, 1914, she enjoyed the respect, con*128fidence, and esteem of the people of that community and the communities where she had hitherto dwelt, during her life of forty years. That upon said date, viz., December 6, 1914, and at the funeral of the said T. W. Husted, the defendants herein named confederated and conspired together to publish and did publish, in the presence' and hearing of one W. H. Benson and others there assembled to attend the funeral services of said T. W. Husted, as nearly as plaintiff can recall, the following words and matter, to wit: That the plaintiff was guilty of murder of the said T. W. Husted, by' means of having administered to him poison, whereof he died; that she was guilty of bigamy committed with the said T. W. Husted; that she was an adventuress, and came to the Husted farm for the purpose of procuring an interest in his estate, or getting money from him. That they desired to stop the funeral, and demanded a post-mortem examination by the coroner of Clarke County. That each and all of these said statements so made were maliciously made by one or the other of these defendants, in the presence of a large concourse there attending the funeral, and that similar statements were maliciously made at the church, after the funeral cortege had left the house. That each and all of these said statements, made in manner and substance as indicated herein, were malicious, false, and untrue, and by the defendants known to be false and untrue, and were made by them for the express purpose of depriving plaintiff of the benefits of public confidence and esteem and regard of her neighbors and friends of the said T. W. Husted, and for the' purpose of putting plaintiff in fear and consternation, and to prevent her from claiming any share of the estate of the said T. W. Husted, or presenting any claim for services which she had rendered the said T. W. Husted during his lifetime, and for the purpose of compelling plaintiff to leave - the state of Iowa.”
The majority opinion treats the foregoing as a charge *129of conspiracy to slander. In the construction- thus put upon the petition, I concur. The majority opinion holds that the evidence, including that offered and rejected, was sufficient to go to the jury on the question of conspiracy. I am not able to concur in this view. ' The opinion further holds that material and proper evidence was erroneously rejected. I am not able to concur in this view. I shall presently set forth all the evidence introduced which has any tendency to prove a conspiracy. I shall also set forth specifically the questions appearing in the record which were held objectionable by the trial court which relate to the rejections indicated in the majority opinion as erroneous exclusions.
It will be noted that the petition charged a completed conspiracy to slander the plaintiff, at the time of the funeral, and in the presence of the persons there attending. It is charged also that, in pursuance of such conspiracy, they did so slander her at such time and place. .While the majority opinion states that the plaintiff was the wife of the deceased at the time of his death, neither the plaintiff nor her counsel have been willing to commit themselves to that statement. Her petition alleged that she was “his housekeeper and housewife.” The plaintiff testified, also, that a marriage ceremony had been performed. Her counsel, in his brief, refers to her as the “putative wife.” She does not appear ever to have borne the name of the deceased. The implications of the record, as a whole, are that the plaintiff rested at all times under the obligations of a prior marriage to another husband, whose name she still bore. See, also, Yocum v. Taylor, 179 Iowa 695. The defendant Boyd Husted was the brother of the deceased. The other two defendants were the sons of the deceased. It may fairly be inferred from the evidence that these sons did not look with favor upon the relation of the plaintiff and- their deceased' father, and that they were dissatisfied with the circumstances attending the death,' and that they were in *130doubt as to their duty in the premises. I set forth herein all the evidence introduced which tends in any degree to prove the alleged conspiracy or slander, as charged in the petition. I set the same forth by question and answer, omitting all objections and rulings. The plaintiff herself testified as follows:
“Q. What did Mr. Benson say, in the presence of Gale Husted and in the presence of those parties here named,— confining your answer to what was said in response or in respect to Mr. Husted’s death and its cause ? A. He says: ‘Mrs. Husted, you have already got more trouble than you could bear. I have still another to add to it,’ he says, ‘your son, he accuses you of his father’s death.’ Q. And what did you say? A. I said, ‘What son?’ and he said, ‘That one there;’ and that was Gale. (The defendants now move the court to strike from the record and to withdraw from the consideration of the jury the answer of the witness, for the same reason as stated in the objections.) Q. Mr. Benson pointed to someone? A. Yes, sir. He said that son. He said that was Gale. Q. What did you do, right in this very connection? A. I went upstairs to a room where my daughter was, and broke down. Q. Who was present when you went to the room of your daughter? A. Earl Husted, the husband of my daughter. Q. What was said by you , in their presence — confining your answer to what was said in connection with the death of T. W. Husted and who caused it? A. I says to my daughter: ‘Do you know why they have held the funeral?’ and she says, ‘Why?’ and I says: ‘The boys are suspicious of me being the cause of your father’s death.’ Q. What did your daughter say— confining her remarks to what was said in the presence of Earl Husted? A. ‘Oh, Earl!’ and fainted. * * * A. I think it was about an hour that the funeral was held up. We went from the house to the church. Q. Who occupied the same carriage with you? A. Myself-, my daughter, her *131husband, and I think Mr. Husted’s son Guy. Q. Was there anything said, going from the house to the church or from the church to the cemetery, in respect to what caused Mr. Husted’s death, by Earl Husted? You can answer that, yes or no. A. Yes, sir. Q. I will ask you to state the conversation in respect thereto. A. I said: ‘Earl, do you think, as happy as your papa and I lived together, that I would do anything to shorten his days?’ and he says, ‘It looks that way.’ ”
W. H. Benson, the officiating undertaker at the funeral, testified in her behalf as follows:
“Q. Now, when you got there, were there any objections being made as to the funeral going on, by any of these defendants? A. Not when I first got there. That is, not right on the first start. Q. Who was it said anything to you about the funeral not going on .at once? A. Well, as you have stated the question, there was nothing said about holding the funeral. May I state what was said? Mr. Dyer: Yes, sir. * * * Q. Do you see any of these defendants?- A. Well, Boyd, I know very well, but the other boys I don’t know, one from the other. We were quite a ways apart when the boys grew up. I know they are Husteds. I do not know which is Earl and which is Gale. I had a conversation that day with Boyd and the two boys. I am not quite certain where it took place — whether at the door yard near the door or out at the bam. I had more than one conversation with these three, and they were all in respect to the one subject, in connection with this funeral. Q. What did either of these defendants say to you in respect to the cause of T. W. Husted’s death? A. There was nothing said to me about the cause of his death, at any time. Q. And that, as a result of these conferences, if you had more than one, — did you have more than one with these parties, or some of them? A. One in one place, then we moved on a little, and had another one there. Q. Now, Mr. Benson, you remember of go*132ing to see the plaintiff in this case and having some talk with her in reference to Mr. Husted’s death, did you not? Answer that, yes or no. A. Not in reference to his death. Q. In reference to what? What was it in reference to? Well, let me inquire. I will withdraw that. You recollect of seeing her when Gale Husted was present, and perhaps Mrs. Siefkas and Mrs. Switzer? Do you remember of talking to Mrs. Yocum in the presence of these people? A. Yes, sir. Q. At that time, you stated to Mrs. Husted, or Mrs. Yocum, that the boys, meaning the Husted boys, were suspicious of Mr. Husted’s death. Do you remember of such a conversation? A. There was nothing of the kind said. Cross-examination: Neither of these defendants did say that this woman had anything to do with the death of T. W. Husted.”
E. W. Meeker, the officiating minister, testified in her behalf as follows:
“I know the defendants Boyd and Gale Husted, and saw them that day at the funeral. Q. Where did you see them first? A. I think perhaps they were in the living room of the house. I first met them on that day.. Q. Did you see them when they were alone together? A. Two of them. I had a conversation with them at the barn. I am not certain whether all three of the defendants or but two of them were present. If only two, it was Boyd Husted and Earl Husted. I did not meet and talk with the three defendants alone at any other place. It was between half past nine and ten o’clock. * * * Q. What was said in this connection, Mr. Meeker? A. The statement was made that they were undecided as to whether to proceed with the funeral, on account of being dissatisfied. Q. Was there any discussion at that time as to whether there should be a post mortem held ? A. There was not. Q. How long was the cortege held up there at the house? A. I think about an hour. That is, we were about an hour late, leaving the house. Q. Did you hear any of these defendants make a *133statement in respect to the manner of T. W. Husted’s death, and whom they thought was responsible therefor? A. No, sir. * * .* I had another conversation with some of these defendants. It was near what I would term a wood-house, in the same yard with the dwelling house. There was present at the conversation the three Mr. Husteds and Mr. Benson. Q. Was there anything said at that time in respect to the manner of his death, by any of these parties ? A. No, sir. Q. At this meeting at the woodhouse, as you called it, were you invited to attend it, by some of the defendants? A. No, sir, I was' not invited at all. Q. Do you know, as a matter of fact, that these defendants, or some of them, were making a charge on that day and a claim on that day that the plaintiff in this case was responsible for T. W. Husted’s death in some way? A. I don’t know.”
The foregoing is all the evidence of what occurred on the day of the funeral which tended to show either conspiracy or slander at that time.
To the foregoing it should be added that, two weeks later, the plaintiff and the two sons of the deceased brought the remnant of medicines to the office of Dr. Douthett for examination. On that day, Dr. Douthett had a conversation with the sons, concerning which he testified as follows: ■
“Well, they came into my office. There were some patients waiting there, and they said they wanted to speak to me privately, and I took them into the private office, and they said they had suspected their father had been foully dealt with. That they suspected, they said, that their father had been foully dealt with, — I don’t know . the exact language. That was it in substance. I asked them what the trouble was, and they said — it kind of surprised me, and I asked them what the trouble was — and they said that they suspected that he had been poisoned, and I said, ‘By whom ?’ and they said, — I don’t know the exact language,— *134‘By that woman down there/ I think that is what they said — that is my recollection. Q. Whom did you understand they meant by ‘that woman?’ A. This lady sitting here, — Mrs. Husted, or Mrs. Yocum.”
The petition predicated nothing upon what was said and done on that day. We may assume, therefore, that this evidence was offered in aggravation of damages, for which purpose it was admissible. I do not think that it could be regarded as in the nature of an admission by the defendants of the existence of a past conspiracy on the day of the funeral. Nor has such contention been made for it by appellant’s counsel.
I do not understand the majority opinion to hold that the evidence actually introduced was sufficient proof of the alleged conspiracy. I need not, therefore, dwell upon that proposition. The emphasis of the opinion appears to be laid upon the erroneous exclusion of appropriate testimony, which, if admitted, might have been sufficient to sustain the allegations of the petition. I have set forth the foregoing evidence which was actually introduced, partly because of its important bearing on the question of exclusion. To this question I now turn.
II. In the examination of the plaintiff herself as a witness, the following questions, put,to her by her counsel, were held to be objectionable:
“(1) I inquire of you whether, upon the Sunday morning, the day of the funeral, there was an accusation or charge made against you in respect to accusing you of being the cause of T. W. Husted’s death.
“(2) I am inquiring whether Mr. Husted, in the carriage going from the house to the church or from the church to the cemetery, stated to you that you would never have come out there and married his father, if it hadn’t been that you wanted to get his money.
“’(3) And in connection with that visit, did you bring *135to Dr. Douthett all the vials of medicine and everything of the kind, and in Dr. Douthett’s office, and in the pres-, ence of Earl Husted, say: ‘Here are all the medicines and everything that was given him. I wish you would examine them, and see if there is anything wrong with the medicines,’ —in the presence of Earl Husted?” '
In the examination of the witness Meeker, on behalf of plaintiff, the following questions put by her counsel were held to be objectionable:
“(4) I will ask you to answer the question propounded to you. What was said in respect to the funeral going forward or its not going forward?
“(5) I inquire whether one or the other of these three defendants stated, in your presence and hearing, that they were not satisfied with the manner of Mr. Husted’s death.
“(6) I inquire of you whether these defendants there present asked you whether or not they ought to hold the body until there was a post-mortem examination held.
“(7) Was there anything said there by these defendants — I am talking now of the barn episode — that conveyed to your mind the thought and idea that they believed that this man had met death in a foul way? (The Court: You may show the words stated, and then show how the words were understood by the person to whom the words were addressed. Plaintiff excepts.)
“(8) Was the question there discussed as to whether or not the authorities should be advised, or the county attorney, or the coroner?
“(9) Do you know, as a matter of fact, that these defendants or some of them were making a charge on that day and a claim upon that day that the plaintiff in this case was responsible for T. W. Husted’s death in some way? (The Court: The question is too general. It doe's not ask specifically. However, the witness may answer, if he *136knows.) A. 1 don’t know. Q. I inquire of you whether, since the funeral, you have heard such charges.”
In the examination of the witness Benson, in plaintiff’s behalf, the following questions put by her counsel were held to be objectionable:
“(10) Did either of these defendants say to you that you should call up, or it would be wise to call up, the coroner or the county attorney? Was that discussed in your presence or in the presence of Boyd or Gale Husted or any of them?
“(11) I inquire of you — -you called up the county coroner or the county attorney, did you not?
“(12) And .they were called up at the request of these defendants, or one or more of them?
“(13) From what you learned that day, and what you learned and heard from these defendants, or some of them, you believed that it was your duty not to inter this body until the facts had been laid before the peace authorities of Clarke County?
“(14) What you learned from the conferences had with these defendants, or one or more of them, you are led to believe and did believe that they were suspicious, to say the least, or led you to believe that they suspected that this man, T. W. Husted, had been poisoned, and therefore it was your duty, under your situation, to inquire of the peace authorities of Clarke County before interment.
“(15) I want to inquire if the lateness of this funeral was not due and occasioned by statements and innuendoes made by these defendants, or some of them, in respect to the manner of T. W. Husted’s death.
“(16) That the occasion of the delay of this funeral,— that the statements made by these defendants, or some of them, were of such a nature and character that would lead you to suspect, or would lead anyone to suspect, possibly— *137I will withdraw that latter clause — that T. W. Husted met his death in a foul way?
“(17) I will ask you if these defendants, or some of them, did not say to you that they were not satisfied with the manner of T. W. Husted’s death.
“(18) And in'that connection, the same defendants indicated that the plaintiff in this action was in some way responsible for that death ?”
In the examination of Henry Stivers, county attorney, on behalf of plaintiff, the following questions pertaining to a telephone conversation between the witness and Benson were held objectionable.
“(19) Did he state to you that members of the Husted family were objecting to the interment of the body, or in substance that?
“(20) Did he state to you that members of the Husted. family had claimed that the death of Husted was caused by foul play, and he wanted your advice in the premises whether he should inter the body then or await further developments?”
While the record contains much colloquy and repetition, the foregoing questions which I have set forth comprise, without repetition, all the questions put by plaintiff’s counsel to her witnesses which were held objectionable. The majority opinion does not indicate any specific question as having been erroneously rejected, and yet the trial court, upon a retrial, must be confronted with that very question. If there was an erroneous exclusion of evidence, the error must b.e found in the rejection of some or all of the questions which I have herein set forth. It will be noted at a glance that many of them are leading and suggestive. Many others call for conclusions and impressions of the witness, and for hearsay. The trial court repeatedly advised counsel of the grounds of rejecting the questions propounded along these lines. It will be noted, also, that the matters *138sought to be elicited by some of these questions were later testified to by the same witnesses, as will appear from the testimony actually received, which I have set forth above. I have numbered the rejected questions, as above set forth, for convenience of reference.
No. 1 was clearly objectionable. No. 2 was later answered by the witness, in that the conversation was fully stated by her. No. 3 was clearly immaterial. Furthermore, the circumstance was fully testified to by Dr. Douthett. Matters inquired about in Nos. Í, 5, and 6 were testified to by the witness Meeker, and are above set forth. No. 7 was modified, upon the suggestion of the court and answered, and is included in the testimony introdu'ced, which I have above set forth. No. 8 was of doubtful materiality, and had been negatived by the witness. If it had been answered in the affirmative, it could not change the result 'in this case. No. 9 was a double question, the first part of which was answered. The unanswered part called for hearsay, purely. Nos. 10 to 18 were questions put to Benson. The first four pertain to consultation between the witness and the county attorney. If each question had been answered in the affirmative, it could not have affected the result. Each of the questions was clearly objectionable in form. The other rejected questions put to this witness called for the merest conclusions, and were objectionable for that reason. Nos. 19 and 20 were questions put to the county attorney,'and called for the merest hearsay.
Turning now to that part of the majority opinion which deals with the excluded evidence, much of the evidence recited' therein which is deemed to have been erroneously objected to was, in fact, received, as will be seen from what I have set forth herein.
Though the majority opinion does not specify (as I think it ought to do) the particular rejected questions which ought to have been permitted, the necessary effect of the *139holding is to say that the rejected questions Nos. 19 and 20 were proper, and should have been permitted; likewise, that rejected questions 13 and 14 were proper, and should have been permitted. I cannot think so. The question of difference' between us at this point is so elementary that I will not discuss it. The opinion treats the rulings of the trial court as having excluded evidence which might have been material, and quite ignores consideration of whether the questions propounded were proper questions. In order to maintain her case, the plaintiff was required, not only to adduce material evidence, but she was required to adduce it by appropriate interrogation. It was not permissible to her to adduce even material evidence by improper questions. Even improper questions might adduce proper evidence. It was the duty of the trial court, nevertheless, to hold counsel to proper interrogation. This is what was done in this case. Having gone through this record with much care, I am unable to find any ruling of the court in the rejection of evidence which can fairly be said to be erroneous. I think, therefore, that the case ought to be disposed of here upon the evidence appearing in the record. It will hardly be contended, I take it, that this is sufficient to justify a reversal. Indeed, the emphasis of appellant’s argument here is laid upon the claim of alleged slander perpetrated, and not upon the conspiracy, as is -indicated by the following quotation from her brief:
“The trial court seem to think that conspiracy was the gravamen of the charge. It was merely an incident of the charge. The real charge was slander.”
The opinion holds that conspiracy is the gravamen of the charge, and not slander. With this view I agree. I think, therefore, that the record does not justify a reversal as to any defendant.
I am constrained to direct specific attention to the state of the record as pertaining to the defendant Boyd Husted. *140There is not a word in the evidence, either that rejected or that introduced, which connects him in any way with either the alleged conspiracy or the alleged slander. His name is barely mentioned in any of the evidence received or in any of the rejected questions. All that appears is that he was a brother qf the deceased’s, and was at the funeral, and may have been present at the conversation with the officiating minister, Meeker. This conversation was testified to by Meeker, and of a certainty disclosed nothing upon which a verdict against this defendant could rest. I would affirm.
Preston, C. J., concurs in this dissent.